394 P.2d 345 (1964)
John D. MACDONALD, for himself and on behalf of others similarly situated, Plaintiff,
v.
John A. LOVE, Governor of the State of Colorado, Byron Andy Anderson, Secretary of State of the State of Colorado, Duke W. Dunbar, Attorney General of the State of Colorado, and the Forty-Fourth General Assembly of the State of Colorado, Defendants.
No. 21373.
Supreme Court of Colorado. En Banc.
July 17, 1964.
Marshall Quiat, Denver, for plaintiff.
Duke W. Dunbar, Atty. Gen., Frank E. Hickey, Deputy Atty. Gen., Richard W. Bangert, Asst. Atty. Gen., Denver, for defendants.
FRANTZ, Justice.
This case involves the same questions as those answered in the case of White v. Anderson et al., Colo., 394 P.2d 333. Our opinion in that case is applicable to this one. The same disposition necessarily follows.
The writ is made absolute, but we stay the effect of the judgment until after the convening of the regular session of the 45th General Assembly in 1965. Until further order of the court, jurisdiction of this case is retained.
HALL, J., concurs in part and dissents in part.
MOORE, J., dissents.